ORDER


PER CURIAM.

Edward R. Bryant appeals the motion court’s denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Mr. Bryant claims that the court erred in denying his motion because his trial counsel misled him by incorrectly stating that he could be sentenced to 10 years as a persistent offender if he went to trial. Mr. Bryant has failed to meet his burden to show prejudice because he did not claim that absent the incorrect information he would not have pleaded guilty and insisted on going to trial. Because a published opinion would have no precedential value, we affirm by this summary order and have supplied the parties with a memorandum setting forth our rea-, soning. Judgment affirmed. Rule 84.16(b).